Case: 12-13457   Date Filed: 02/01/2013   Page: 1 of 3

                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-13457
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 4:96-cr-00065-CDL-2



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

CURTIS EUGENE MITCHELL,
a.k.a. Paradise,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________

                             (February 1, 2013)

Before HULL, JORDAN and BLACK, Circuit Judges.

PER CURIAM:
              Case: 12-13457    Date Filed: 02/01/2013   Page: 2 of 3

      Curtis Eugene Mitchell appeals the district court’s denial of his 18 U.S.C.

§ 3582(c)(2) motion for a sentence reduction. Mitchell’s guidelines range was 240

to 293 months due to the operation of a statutory mandatory minimum sentence

pursuant to 21 U.S.C. § 841(b)(1)(A). His § 3582(c)(2) motion was based on

Amendment 750, which permanently amended U.S.S.G. § 2D1.1 by revising the

drug quantity table to reduce offense levels associated with various amounts of

crack cocaine. On appeal, Mitchell argues the district court erred in denying his

§ 3582(c)(2) motion because he was sentenced to a statutory mandatory maximum

sentence, rather than a statutory mandatory minimum sentence. He also argues the

sentencing enhancement he received at his original sentencing was invalid.

      “We review de novo a district court’s conclusions about the scope of its legal

authority under 18 U.S.C. § 3582(c)(2).” United States v. James, 548 F.3d 983,

984 (11th Cir. 2008). In United States v. Mills, 613 F.3d 1070 (11th Cir. 2010), we

held that “a sentencing court lacks jurisdiction to consider a § 3582(c)(2) motion,

even when an amendment would lower the defendant’s otherwise-applicable

Guidelines sentencing range, when the defendant was sentenced on the basis of a

mandatory minimum.” Id. at 1078.

      Mitchell was subject to a statutory mandatory minimum of 240 months

pursuant to § 841(b)(1)(A). Because his guidelines range was based on a statutory

mandatory minimum—and not the maximum, as he contends—Amendment 750


                                         2
               Case: 12-13457     Date Filed: 02/01/2013     Page: 3 of 3

did not lower his guidelines range, and Mitchell was not eligible for a sentence

reduction under § 3582(c)(2). Mills, 613 F.3d at 1078; see also United States v.

Glover, 686 F.3d 1203, 1206 (11th Cir. 2012) (holding that “an amendment that

alters the initial calculation of a guidelines range is not to be applied in a case

where . . . a mandatory minimum would have trumped the initial calculation and

dictated the final guidelines range anyway”). Moreover, to the extent Mitchell

seeks to challenge the enhancements to his original sentence, the district court

lacks authority to revisit that determination in a § 3582(c)(2) proceeding. See

Dillon v. United States, 130 S. Ct. 2683, 2694 (2010) (holding that because “the

aspects of his sentence that Dillon [sought] to correct were not affected by the

Commission’s amendment to § 2D1.1, they [were] outside the scope of the

proceeding authorized by § 3582(c)(2), and the District Court properly declined to

address them”). Accordingly, we affirm the district court’s denial of Mitchell’s

§ 3582(c)(2) motion.

      AFFIRMED.




                                            3